DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
 
Status of Claims:
Claims 2, 6-8, 10 and 12-13 are pending in this Office Action.
Claims 2 and 10 are amended.

Response to Arguments
Applicant’s arguments, see remarks page 6-7, filed 06/14/2021, with respect to claims 2 and 10, with regards to the amendment “the first plurality of OFDM subcarriers include virtual carriers that are spaced apart from each other, and at least one of the virtual carriers is located at a center frequency; and the receiver configured to receive an indication of the virtual carrier with a highest capacity among the virtual carriers, the highest capacity determined by estimating available capacity for each of the virtual carriers” in conjunction with the other limitations in the claims have been fully considered and are persuasive.  Therefore, the rejections of claims 2, 6-8, 10 and 12-13 have been withdrawn. 

Allowable Subject Matter
Claims 2, 6-8, 10 and 12-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “the first plurality of OFDM subcarriers include virtual carriers that are spaced apart from each other, and at least one of the virtual carriers is located at a center frequency; and the receiver configured to receive an indication of the virtual carrier with a highest capacity among the virtual carriers, the highest capacity determined by estimating available capacity for each of the virtual carriers” in conjunction with the other limitations in the claims have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
Sayana et al. (US 201/0308572 A1) is directed towards transmission mode and feedback designs to support MTC type devices and teaches a base station that is configured to support communications with at least one user equipment (UE) configured for machine type communications (MTC). The base station includes processing circuitry configured to determine a transmission scheme based on a category of the at least one UE. The base station also includes a transmitter configured to transmit, using a determined transmission scheme, a physical downlink shared channel (PDSCH) in a reduced bandwidth to the at least one UE. The UE includes a receiver configured to receive a physical downlink shared channel (PDSCH) in a reduced bandwidth from at least one base station. The UE also includes processing circuitry configured to determine a transmission scheme utilized by at least one base station.

None of these references, taken alone or in any reasonable combination, teach the claims as amended, and thus the claims are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD ALI/               Examiner, Art Unit 2478                                                                                                                                                                                         

/JOSEPH E AVELLINO/               Supervisory Patent Examiner, Art Unit 2478